JUSTICE HARRISON, dissenting: The majority is correct that D.C. did not introduce his mental condition as an element of his negligence claim. The majority is incorrect in concluding that the disputed records are nevertheless subject to disclosure under section 10(a)(1) of the Mental Health and Developmental Disabilities Confidentiality Act (740 ILCS 110/10 et seq. (West 1992)). Under the clear and unambiguous language of section 10(a), mental health records are privileged from disclosure unless one of the specified exceptions applies. Because the only exception invoked here does not apply, there is no legitimate basis for holding that the statutory privilege must yield. In ruling as it does, the majority ignores that cardinal rule that a statute must be enforced as enacted by the legislature. Raintree Health Care Center v. Illinois Human Rights Comm’n, 173 Ill. 2d 469, 490-91 (1996). A court is not free to rewrite legislation, or to ignore an express requirement contained in a statute. People v. Palmer, 148 Ill. 2d 70, 88 (1992). While my colleagues may believe that the interests of justice would be better served if the provisions of the law gave way here, that is no justification for their conduct. As the author of the majority opinion aptly noted himself, "It is not the function of this court to determine what might be a better rule. The legislature is vested with the power to enact laws. Under the doctrine of separation of powers, courts may not legislate, rewrite or extend legislation. If the statute as enacted seems to operate in certain cases unjustly or inappropriately, the appeal must be to the General Assembly, and not to the court.” People v. Garner, 147 Ill. 2d 467, 475-76 (1992). The appellate court properly applied the provisions of section 10(a) as written, and its judgment should be affirmed. Accordingly, I dissent. JUSTICE NICKELS joins in this dissent.